Citation Nr: 1729281	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for low back disability. 

2.  Entitlement to a compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  The Veteran waived initial RO consideration of any additional evidence received, and additional evidence was thereafter received.  

In August 2015, the Veteran disagreed with the RO's determination concerning the effective date for total disability rating for compensation based upon individual unemployability.  However, the RO granted the benefit to the Veteran's full satisfaction in November 2016.  


FINDINGS OF FACT

1.  The RO denied service connection for low back disability in May 1980 and properly notified the Veteran of its decision at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final May 1980 decision denying service connection for low back disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

3.  The Veteran's lumbar spine degenerative joint and disc disease is related to a service-connected disability.  

4.  The Veteran does not have characteristic prostrating attacks of migraines averaging one in 2 months over the last several months.  


CONCLUSIONS OF LAW

1.  The May 1980 RO decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for low back disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for lumbar spine degenerative joint and disc disease are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

4.  The criteria for a compensable rating for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Low back disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The RO denied service connection for low back disability, spina bifida occulta at S-1, in May 1980 and provided the Veteran with proper notice of its decision at the time.  No appeal was filed and no additional evidence was received within 1 year of the notice of the May 1980 decision.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran had claimed in May 1979 that a bone had been removed from lumbar vertebra for repair of a shattered cervical vertebra at C3 and C4.  The medical evidence at the time of the May 1980 decision included an August 25 to October 4, 1978 hospitalization summary which noted that the Veteran had struck his head and neck while diving into a shallow river a few hours prior to his admission resulting in impingement and subluxation of the left C-3 facet on the C-4 facet.  The hospitalization record noted that several days after admission he underwent a Rogers fusion described in the record as "an open reduction of the subluxation with a wiring of the C-3 spinous process to that of C-4 and an iliac bone graft bilaterally along C-3 and C-4."  

A May 1979 orthopedic consult noted that "X-ray films show a good fusion between the spinus process of L4 and L5, in which the spinus process is also fixed with an intact stainless steel wire."

A July 1979 VA examination report contained in the Veteran's service treatment records packet, noted that the Veteran reported back pain and back spasms and leg pain.  The examiner reported "took bone chips from low lumbar back for neck.  Had fusion of L4-5.  Now low back bothers most when tries to bend over and lift."  The diagnosis included spina bifida occulta of S1.  The X-ray report noted that the lumbar spine "otherwise appears within normal limits for age."  The cervical spine showed a metallic suture uniting C3 and C4.  Only diseases or injuries are subject to service connection.  Congenital or developmental defects are excluded from compensation.  38 C.F.R. § 3.303(c) (2016).  

Since that decision, recent medical records have been received, showing that the Veteran has degenerative joint disease of his lumbar spine.  A January 2010 VA examination report contains a medical opinion indicating that the Veteran's current low back disability is more likely than not related to his service-connected residual C3 fracture with surgical procedure including graft removal from the lumbar spine "based on the surgical scar, the location of his pain, and the proximity to the graft site as well as the lack of any other previous injuries to the low back."  The Veteran reported his 1978 surgery "involved taking a graft from his midline lower lumbar spine which he states was unusual and a new technique as opposed to taking it from the more traditional iliac crest region."  Physical examination of the spine revealed a 3 inch midline scar over the lower lumbar region.

A May 2010 VA examination report states that the Veteran reported that he had chronic back pain that stemmed from an accident.  He did not have a regular doctor.  He reported a swimming accident in 1979, with a cervical vertebra fusion procedure with a bone harvest from his lumbar spine.  Physical examination revealed a 4 inch midline lumbar area scar.  Current X-rays of the lumbar spine showed mild osteopenia, narrowing of disc space in the lower lumbar spine, mostly at the L4-L5 level, osteophytes in the lower lumbar spine, and facet degenerative changes in the lower lumbar spine.  

These records are considered to be new and material evidence, as they contain the type of evidence which tends to show current lumbar spine disease and relationship to service, which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claim is reopened and will now be discussed on its merits.  

Service treatment records contain a service discharge examination report dated prior to August 25, 1978.  A narrative summary of treatment the Veteran received from August 25, 1978 to October 4, 1978, following him striking his head while diving into a shallow river, shows that initially, it was felt that the Veteran would be a quadriplegic.  It was determined that the Veteran had subluxation of C-3 on C-4, and it did not respond adequately to traction.  Therefore, he was operated upon on by a service surgeon on October 27, 1978 to effectuate a better result.  The operative procedure, according to the narrative summary, was "a Rogers fusion specifically an open reduction of the subluxation with a wiring of the C-3 spinous process to that of C-4, and an iliac bone graft bilaterally along C-3 and C-4."

A May 1979 VA clinical record shows that the Veteran was referred to orthopedics for neck and shoulder complaints.  It states that X-ray films showed a good fusion between the spinous process of "L4 and L5, in which the spinus process is also fixed with an intact stainless steel wire." 

On VA examination in August 1979, the Veteran reported that at the time of his cervical spine surgery in 1978, they took bone chips from his low lumbar back for his neck.  He complained that his back had spasms and that sometimes he could not bend over.  Examination revealed that he had forward flexion of his lumbar spine to 100 degrees, backward flexion to 40 degrees, lateral flexion to 40 degrees each way, and rotation to 30 degrees.  These were normal or better than normal.  See 38 C.F.R. § 4.71a, Plate V (2016).  He was tender to palpation in the thoracic and lumbar spine.  No scars over his thoracolumbar spine were noted.  Gait and tandem gait were normal.  X-rays of the Veteran's lumbosacral spine were normal except for a minimal spina bifida occulta on the lamina of S1.  X-rays of the Veteran's cervical spine showed a metallic wire suture uniting the spinous process of C3 & 4.  The only diagnosis for the thoracolumbar spine was spina bifida occulta of S1.   

On VA examination in January 2010, no claims file was available for review.  The Veteran reported that while in service in 1978, he fractured his C3-4 cervical spine.  He reported that he underwent posterior cervical stabilization and fusion surgery "which involved taking a graft from his midline lower lumbar spine which he states was unusual and a new technique as opposed to taking it from the more traditional iliac crest region."  He had a 3 inch midline scar over his lower lumbar region.  In the discussion section, the examiner stated that it does appear that the Veteran is having symptoms related to his graft site of his lower lumbar spine, which was utilized for his posterior C3-4 fusion.  The examiner was not exactly sure why the Veteran had increased symptoms there.  However, based on the scar, the location of his pain, and the proximity to the graft site, as well as the lack of any other previous injuries to his low back, it was the examiner's opinion that it was more likely than not that the Veteran's current back symptoms are related to his service-connected residual C3 fracture with surgical procedure including graft removal from the lumbar spine.  

A March 2010 VA examination addendum notes that the claims file was reviewed and that X-rays of the Veteran's lumbar spine dated in August 1, 1999 (this is likely a typographical error and the year "1979"should be indicated, not 1999) were normal except for spina bifida occulta.  The examiner also noted May 1979 clinical record indicated the Veteran had a wire between L4 and L5.  

A May 2010 VA examination report diagnosed C3-4 compression fracture with fusion, bone fragments harvested from the lumbar spine.  A May 2010 medical record notes that the Veteran stated that he was there for back pain that was a chronic problem that stemmed from a previous accident.  The Veteran reported a history of a swimming accident in 1979, causing 3rd/4th cervical vertebra fractures; and back pain since he got a bone harvest from his back to fuse his vertebra.  X-rays of the lumbar spine showed mild osteopenia, satisfactory alignment, narrowing of disc space mostly at the L4-L5 level, lumbar spine osteophytes, facet degenerative changes in the lower lumbar spine, and no fractures.  The impression was osteopenia and degenerative changes mostly at the L4-5 level.  The assessment was back pain, and Vicodin and etodolac were prescribed.  

A June 2010 private medical record noted "no spina bifida on current radiology images."  June and July 2010 VA medical records contain histories of a cervical spine injury in service, revised with a bone harvest from the lumbar spine in 1979.  The June 2010 VA medical record states that the Veteran had low back pain for the last 5 months.  He had a prior medical history of low back pain due to degenerative joint disease and osteopenia.  The assessment was low back pain:  degenerative joint disease per X-ray.  The July 2010 VA medical record reports that the Veteran was in his general state of health until 2009 when he started having back pain from his lumbar spine.  

Lumbar spine degenerative disc disease was operated on by Kaiser Permanente in February 2012.  An April 2012 record from Kaiser Permanent has a problem list as of April 2012.  It shows earlier unrelated problems and then lower back degenerative disc disease in January 2011.  A March 2017 pelvic X-ray showed previous lower L-spine fusion L4-5 level with artificial disc insertion.

Based on the evidence, the Board concludes that, affording the Veteran the benefit of the doubt, service connection is warranted for the Veteran's current lumbar spine degenerative joint disease and degenerative disc disease disability.  The evidence is in equipoise as to whether the Veteran had a surgical procedure of the lumbar spine to treat the fractured cervical spine.  While the in-service operative report indicates that the graft used for the 1978 cervical spine surgery was from the iliac bone and a 1979 VA examination report shortly after service only noted spina bifida occulta with respect to the lumbar spine on X-ray, other medical evidence, including a medical record prepared prior to the 1979 VA examination report, reveals that there was post-surgical evidence of lumbar spine abnormality on X-ray.  Further, multiple VA examination reports have found a surgical scar over the lower lumbar spine area.  May 2010 X-rays showed mild osteopenia, disc space narrowing, osteophytes, and degenerative changes.  

Further, the January 2010 VA medical opinion relates current back symptoms to the service-connected cervical spine disorder and provides a rationale.  While the examiner did not have an opportunity to review the claims folder in January 2010, he did in March 2010, and he made no change to his conclusions with respect to the lumbar spine.  Accordingly, service connection for lumbar spine degenerative joint and disc disease is warranted.

Headaches

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran appeals for a higher rating for his service-connected headaches, which are rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 10 percent rating for migraines with characteristic prostrating attacks averaging 1 in 2 months over the last several months.  A noncompensable rating is warranted with less frequent attacks.  

The claim period begins in February 2009, which is when the Veteran filed his original claim for service connection for headaches.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On VA examination in January 2010, the Veteran reported that he always had some stiffness in his neck muscles, often times brought on by activities such as driving long distances for an hour or more, starting in the lower spine and going to the cervical spine and occasionally causing headaches for which he would take some ibuprofen.  The headaches were quite infrequent and did not bother him all these years.  Some 12 months ago, while he was driving back home to Fresno from Santa Barbara, he felt his left sided vision was blurred.  He also felt pain on the left side of his head, starting from the neck.  He pulled over on the side of the road, took some ibuprofen, and waited for half an hour and then was able to come home to Fresno.  He took some ibuprofen after coming home and the headaches went away 4 hours later.  Now, the headaches were occurring about once a month, mostly when driving long distances, starting with stiffness in the neck and then spreading on the left side from the neck to the temporal region to the frontal region associated with blurriness of vision or white bright lights in the field of vision, usually responding to ibuprofen.  They last some 30 to 60 minutes, after which he is able to go back to his regular work.  During that time, he is photophobic and also phonophobic and feels somewhat nauseous, suggesting that they are migraine-like headaches.  The diagnosis was migraine-like headaches.  

On VA examination in December 2011, the Veteran indicated that his headaches can now occur 5 times a day, substantially increased since the last evaluation.  He would experience pulsating or throbbing pain, pain localized to one side of the head, nausea, sensitivity to light, and changes in vision.  The typical headache would last 5 to 15 minutes.  The pain would not worsen with activity, and there was no vomiting.  The examiner indicated that the Veteran does not have characteristic prostrating attacks of migraine headache pain or of non-migraine headache pain.  It was also reported that his headache condition did not impact his ability to work.  

The Veteran reported in October 2012 that his headaches warrant a higher rating as he does suffer prostrating headaches.  

During the Veteran's February 2017 hearing, he testified that his service-connected cervical spine disorder "causes tension headaches."  If he catches his headaches early enough, he can stop them from growing.  He reported they occurred sometimes on a daily basis.  He stated that there are "times where . . . it becomes completely debilitating . . . into a migraine, where [he] actually can't even function.  But . . . that's very rarely now."

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected headaches.  The preponderance of the evidence indicates that while they are at times symptomatic, he does not have, and has not had during the rating period, characteristic prostrating attacks averaging one in 2 months over the last several months.  The headaches he described at the time of the VA examination in January 2010 were not prostrating (making him lay down or otherwise be incapacitated, or the like) and were apparently responsive to medicine.  It was reported that they would last 30 minutes, but he did not describe any prostrating symptoms.  Instead, he indicated that he could go back to his regular work after their 30 to 60 minute durations.  Likewise, on VA examination in December 2011, he described headaches which would last merely 5 to 15 minutes, with pulsating or throbbing or localized pain, nausea, sensitivity to light, and changes in vision.  And the examiner indicated that he did not have characteristic prostrating attacks and that the condition did not affect his ability to work.  The Veteran's assertion in October 2012 that he does suffer prostrating headaches does not show that he has prostrating headaches on average of once every 2 months or more, and the preponderance of the evidence is to the contrary.  Likewise, he did not testify to prostrating headaches occurring on average once in 2 months at the time of his February 2017 hearing.  Instead, he described migraine-type headaches as "very rare."  It is clear, based on all the information of record, that his headaches are not prostrating on an average of once every 2 months or more.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Board, however, would like to thank the Veteran for his service.  


ORDER

The claim for service connection for low back disability is reopened based on new and material evidence.  Service connection for lumbar spine degenerative joint and disc disease is granted. 

A compensable rating for headaches is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


